Citation Nr: 0927700	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 24, 
2005, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1954, May 1955 to May 1959, and August 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Regional Office (RO) 
in St. Louis, Missouri rating decision, which reopened and 
granted the Veteran's claim of entitlement to service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective August 24, 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in April 1998.  The 
decision was upheld by the Board in a May 1999 decision. 
 
2.  The Veteran filed to reopen the previously-denied claim 
of entitlement to service connection for PTSD on August 24, 
2005.  In a February 2006 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective August 24, 2005. 
 
3.  Prior to the August 2005 request to reopen there were no 
pending requests for service connection that remained 
unadjudicated.




CONCLUSION OF LAW

The criteria for an effective date prior to August 24, 2005, 
for the award of service connection for PTSD have not been 
met.  See 38 U.S.C.A. § 5110 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a veteran in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each element of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 
 
Here, the Veteran is challenging the initial effective date 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the effective date or disability rating 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
See Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 
 
Nevertheless, the Board notes that the Veteran was provided a 
letter in June 2006 in which he was advised how to 
substantiate a claim for an earlier effective date, and as to 
his and VA's respective responsibilities. 

Furthermore, to the extent that the Veteran is attempting to 
argue clear and unmistakable error in a prior Board decision, 
the Board finds that the provisions of VCAA and its 
implementing regulations do not apply.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
VCAA does not apply to claims of clear and unmistakable error 
in prior final decisions).
 
The VCAA also requires VA to make reasonable efforts to help 
a veteran obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty 
to assist contemplates that VA will help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and opinion when necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date a claim of service connection 
was filed as it relates to receipt of new and material 
evidence.  The Veteran's various applications for benefits 
are of record, as are all the pertinent procedural documents.  
There is no suggestion that additional evidence, relevant to 
these matters, exists and can be procured.  No further 
development action is required. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b) (2008). 
 
The Veteran's original claim for entitlement to service 
connection for PTSD was denied in an April 1998 rating 
decision.  The Veteran duly appealed that decision to the 
Board, which affirmed in a May 1999 decision.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).  Furthermore, although the 
Veteran appealed the matter to the Court, the Board's 
decision was affirmed.   
 
On August 24, 2005, the Veteran submitted a request to reopen 
his claim for entitlement to service connection for PTSD.  
The claim was ultimately reopened and granted in a February 
2006 rating decision assigning him a 30 percent disability 
rating for his PTSD, effective August 24, 2005, the date of 
his claim to reopen. 
 
The Veteran asserts the effective date for the grant of 
service connection should date back to at least April 1998, 
at which time the Veteran's treatment records indicate an 
initial diagnosis of PTSD.  The Veteran alleges April 1998 
treatment records that include two diagnoses of PTSD were of 
record at the time of adjudication of his original claim and 
these diagnoses would have been adequate to substantiate his 
initial claim for service connection for PTSD, had they been 
considered at the time.   
 
As noted above, the Board's decision is final.  Where there 
has been a prior final denial, the award of VA benefits may 
not be effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391 (1997). 
 
There are only two exceptions to the rule of finality of VA 
decisions, that is, challenges based on clear and 
unmistakable error (CUE) in a prior, final decision (38 
U.S.C.A. §§ 5109A, 7111), and reopened claims based on new 
and material evidence (38 U.S.C.A. § 5108).  Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002). 
 
If the grant is based on a claim which has been finally 
denied and subsequently reopened by the submission of new and 
material evidence, as is the case here, the effective date is 
the date of receipt of the new claim, or the day entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2008).  See also Nelson v. Principi, 18 Vet. App. 407, 409 
(2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); 
Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 
F.3d 1326 (Fed. Cir. 2003); Lapier v. Brown, 5 Vet. App. 215 
(1993).  The Veteran's claim to reopen was received August 
24, 2005, which is the current effective date. 
 
The Veteran does not dispute that the Board's decision is 
final.  Rather, he argues the previous adjudications 
improperly denied his claims, as there was treatment for and 
diagnoses of PTSD beginning in April 1998.  It is noteworthy, 
that the Veteran's arguments do not amount to an allegation 
of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court 
stated that CUE is a very specific and rare kind of error and 
if the Veteran wishes to reasonably raise CUE there must be 
"some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error."  Thus, as a threshold matter, the Veteran 
must plead CUE with sufficient particularity.  Id.  The Court 
in Fugo also held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Id.  Here, it is clear the Veteran never with any specificity 
alleged CUE with the past Board decision.  Rather, the 
Veteran argues that he was diagnosed with PTSD in April 1998 
and, therefore, should have been service connected from that 
time.  The Board notes the Veteran's treatment records and 
April 1998 diagnoses were all of record at the time of the 
Board denial.  The two April 1998 diagnoses of PTSD were 
weighed against March 1998 and June 1998 VA reports that 
included opinions that the Veteran did not have PTSD.  In 
sum, the Veteran is not alleging the correct facts were not 
available to the adjudicators or that some other specific 
"error" was made.  Rather, the Veteran is merely 
disagreeing with the Board's analysis of the facts and 
weighing of the evidence.  The Veteran's arguments simply do 
not amount to alleging CUE as to disturb the finality of any 
past unappealed rating decision. 
 
As noted, the Veteran filed a claim to reopen the issue of 
entitlement to service connection for PTSD on August 24, 
2005.  The February 2006 grant was based on the submission of 
new and material evidence, specifically a December 2005 VA 
examination.  Therefore, the effective date is limited to the 
date of receipt of the new claim, or the day entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q), (r). 
 
There simply is no legal basis to award an effective date 
prior to August 24, 2005.  The Board is constrained by the 
law and regulations made by the Congress governing the 
establishment of effective dates for the award of 
compensation.  Thus, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).


ORDER

Entitlement to an effective date earlier than August 24, 
2005, for the grant of service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


